     Case 2:19-cr-00064-APG-NJK Document 126 Filed 02/03/21 Page 1 of 3


 1   YAMPOLSKY & MARGOLIS
     MACE J. YAMPOLSKY, ESQ.
 2   Nevada Bar No. 001945
     JASON R. MARGOLIS, ESQ.
 3   Nevada Bar No. 012439
     625 South Sixth Street
 4   Las Vegas, Nevada 89101
     (702) 385-9777; Fax No.(702) 385-3001
 5    Attorneys for Defendant Umoren

 6                                     UNITED STATES DISTRICT COURT

 7                                            DISTRICT OF NEVADA

 8                                                      ***

 9   UNITED STATES OF AMERICA,                      )         2:19-cr-00064-APG-NJK
                                                    )
10                              Plaintiff,          )
                                                    )         STIPULATION AND ORDER TO
11   vs.                                            )         CONTINUE HEARING ON THE
                                                    )         GOVERNMENT’S MOTIONS IN
12   KING ISAAC UMOREN,                             )         LIMINE ECF NO.S 96, 97, 98, 99
                                                    )         AND 100
13                              Defendant1.         )
                                                    )         (First Request)
14

15           IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas Trutanich,

16   United States Attorney, by and through Patrick Burns and Sarah Kiewlicz, Trial Attorneys,
17
     Department of Justice, Tax Division, and Mace J. Yampolsky, Esq., counsel for Defendant
18
     Umoren, that the hearing on the Government’s Motions in Limine ECF Nos. 96, 97, 98, 99 and
19
     100 currently scheduled for February 9, 2021 at the hour of 2:30 p.m. be continued for a period
20
     of at least thirty days.
21

22   ///

23   ///
24   ///
25
     ///
26
     ///
27
     ///
28

                                                         1
     Case 2:19-cr-00064-APG-NJK Document 126 Filed 02/03/21 Page 2 of 3


 1          IT IS FURTHER STIPULATED AND AGREED that this stipulation is being entered

 2   into because Mace J. Yampolsky, Esq., was informed on February 3, 2021 that he has tested
 3
     positive for Covid-19.
 4
            DATED this 3rd day of February, 2021.
 5
             /s/ Patrick Burns                              /s/ Mace J. Yampolsky
 6   Patrick Burns                                      Mace J. Yampolsky, Esq.
     Sarah Kiewlicz                                     Counsel for Defendant Umoren
 7   Trial Attorneys
 8   Counsel for Plaintiff

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
     Case 2:19-cr-00064-APG-NJK Document 126 Filed 02/03/21 Page 3 of 3


 1
                                               ORDER
 2
            Based upon the foregoing and good cause appearing;
 3

 4           IT IS HEREBY ORDERED that that the hearing on the Government’s Motions in Limine

 5    ECF Nos. 96, 97, 98, 99 and 100 currently scheduled for February 9, 2021 at the hour of 2:30

 6    p.m. be continued until March 17, 2021 at 4:00 p.m. in LV Courtroom 6C.
 7
                                         _________________________________________
 8
                                         UNITED STATES DISTRICT COURT JUDGE
 9
                                                  February 3, 2021
                                         DATED: _________________________________
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   3
